Por CUANTO, esta corte negó anteriormente la desestimación de la apelación establecida en este caso por no haberse acompañado con la moción las debidas certificaciones;
Por Cuanto, la parte apelada presenta ahora un nuevo escrito que titula “Moción solicitando la reconsideración de resolución,” el cual si bien trae algunas certificaciones, es más bien una nuev i moción para desestimar y no una de reconsideración, motivo por el cual ha debido notificarse a la parte apelante;
Por Cuanto, la apelada puede levantar las debidas cuestiones cuando se celebre la vista del recurso;
Por tanto, no ha lugar a la desestimación.